           Case 1:19-vv-00157-UNJ Document 31 Filed 06/16/20 Page 1 of 4

                                                 CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0157V
                                         UNPUBLISHED


    TINA MCFARLIN,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: May 15, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

       On January 30, 2019, Tina MacFarlin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury caused-in-fact
by the influenza vaccine she received on October 26, 2016. Petition at 1, ¶¶ 2, 26.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

      On May 15, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her left shoulder injury. On May 15, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$85,850.00, representing $85,000.00 for her actual and projected 3 pain and suffering
and $850.00 for her unreimburseable expenses. Proffer at 1. In the Proffer,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 The Proffer indicates that any amounts for projected pain and suffering have been reduced to net
present value. Proffer at 1 (citing § 15 (a)(4)).
           Case 1:19-vv-00157-UNJ Document 31 Filed 06/16/20 Page 2 of 4



Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $85,850.00, representing $85,000.00 for her actual and projected
pain and suffering and $850.00 for her unreimburseable expenses in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:19-vv-00157-UNJ Document 31
                                            25 Filed 06/16/20
                                                     05/15/20 Page 3
                                                                   1 of 4
                                                                        2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 TINA MCFARLIN,

                 Petitioner,                          No. 19-157V
 v.                                                   Chief Special Master Corcoran
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


                               PROFFER ON AWARD OF DAMAGES

       On January 30, 3019, Tina McFarlin (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. The Petition alleges that petitioner received an

influenza (“flu”) vaccine on October 25, 2016, and that she subsequently suffered a Shoulder

Injury Related to Vaccine Administration (“SIRVA”). Petition at Preamble. Respondent

conceded petitioner’s entitlement to compensation in his Rule 4(c) Report filed on May 14, 2020.

Based on Respondent’s Rule 4(c) Report the Court found petitioner entitled to compensation.

I.    Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has

been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be


                                                1
         Case 1:19-vv-00157-UNJ Document 31
                                         25 Filed 06/16/20
                                                  05/15/20 Page 4
                                                                2 of 4
                                                                     2



awarded past unreimbursable expenses in the amount of $850.00. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $85,850.00, in the form of a check made payable to petitioner. 1

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                              s/Jennifer L. Reynaud
                                             JENNIFER L. REYNAUD
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 305-1586
Date: May 15, 2020



1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
